Citation Nr: 1449498	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-37 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

A Board decision in June 2013 denied the Veteran's claims for service connection for bilateral hearing loss and residuals of a head injury or traumatic brain injury (TBI).  The Board also remanded the issues of service connection for erectile dysfunction and tinnitus.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied service connection for bilateral hearing loss.  In an Order dated in July 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision insofar as it denied service connection for bilateral hearing loss and remand the case for readjudication in accordance with the JMR.

In an August 2013 rating decision, the Appeals Management Center granted service connection for erectile dysfunction.  As the Veteran did not disagree with the disability rating or effective date assigned, the Board concludes that the only issues remaining on appeal are those listed on the first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  In a September 2014 statement, the Veteran's representative indicated that there are additional VA treatment records and requested a remand for the AOJ to review these records.  Additionally, a February 2011 VA examination is not adequate as the examiner did not address the Veteran's claimed in-service exposure to all known risk factors for bilateral hearing loss and instead focused on noise-induced trauma as opposed to his general military service.  Although a new examination was obtained in July 2013 pursuant to the Board's remand for service connection for tinnitus, this opinion also did not address the Veteran's general military service.  Furthermore, as regards bilateral hearing loss, the examiner opined that they could not determine whether the Veteran's hearing loss started in service.  As the absence of hearing loss in service is not a bar to benefits, this opinion is not adequate.  Consequently, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received at the Jackson VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed bilateral hearing loss and tinnitus.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral hearing loss and tinnitus are related to the Veteran's military service.  The examiner should discuss whether the Veteran's bilateral hearing loss and tinnitus are due to his military service, underlying medical condition, or due to some inter-current cause unrelated to the military.  The examiner should consider the Veteran's general military service and not just noise-induced trauma.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



